Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-19 are pending and have been examined.
Priority
This application, Serial No. 16/468357 (PGPub: US2019/0310178) was filed 06/11/2019. This application is a 371 of PCT/EP2017/082374 filed 12/12/2017. This application claims foreign priority to foreign application EPO 16306668.1 filed 12/12/2016.
Information Disclosure Statements
The Information Disclosure Statements filed 06/11/2019 and 07/22/2020  have been considered by the Examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 3 states “tips of the pair of arms (34) are arranged” and the parenthetical reference to figure part 34 should be removed as has been done in the remainder of the claim set.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowat et al. (US 2014/0128285, Pub Date: 05/08/2014, hereinafter “Rowat”).
	Regarding claim 1, Rowat teaches throughout the publication a system adapted to measure multiple biophysical characteristics of cells (abstract and see Figures 4-8), the system comprising: a microfluidic chip provided with a microfluidic channel which allows cells to flow through, the microfluidic channel having an inlet, an outlet, and a lateral opening situated between the inlet and the outlet (paragraphs 0049 and 0064); and a capacitive sensor integrated in the microfluidic chip, adapted to obtain biophysical characteristics of a single cell in the microfluidic channel by directly manipulating the single cell by sensor elements through the lateral opening of the microfluidic channel (paragraph 0060), the sensor comprising a stationary part and an electrostatically driven movable part which is movable relative to the stationary part, the stationary part being fixed to the microfluidic chip, the movable part being arranged in the lateral opening of the microfluidic channel (paragraphs 0051 and 0078-0081), wherein a portion of the sensor elements provides an interface between fluid and air in the system (paragraphs 0062, 0066-0067, 0072 and 0111).
Regarding claim 2, Rowat teaches the system wherein the sensor elements include a pair of arms extending toward each other, tips of the pair of arms are arranged in the lateral openings formed on opposite side of the microfluidic channel, and at least one arm of the pair of arms is capable of moving closer to or away from the other arm (see Figures 4-8 and paragraphs 0051-0052).
Regarding claim 3, Rowat teaches the system wherein the lateral openings have a size selected to allow the tips of the arms to be introduced into the microfluidic channel through the respective opening while preventing a fluid within the microfluidic channel from leaking (see Figures 4-8 and paragraphs 0062, 0066-0067, 0072 and 0111).
Regarding claim 4, Rowat teaches the system wherein the sensor is a programmable sensor adapted to selectively obtain one or more biophysical characteristics of the single cell (paragraphs 0072, 0078 and 0132).
Regarding claim 5, Rowat teaches the system wherein the microfluidic chip is further provided with at least one additional microfluidic channel arranged in parallel with the microfluidic channel (paragraph 0064).
Regarding claim 6, Rowat teaches the system wherein the sensor is adapted to obtain biophysical characteristics of the single cell by stimulating the single cell in the microfluidic channel mechanically and/or electrically (paragraphs 0043 and 0114).
Regarding claim 7, Rowat teaches the system wherein the sensor is adapted to obtain biophysical characteristics including viscosity and impedance (paragraphs 0005 and 0109).
Regarding claim 8, Rowat teaches the system further comprising a collecting means in fluid communication with the outlet of the microfluidic channel (paragraph 0064).
Regarding claim 9, Rowat teaches the system further comprising a sorting means for sorting the cells flowing in the microfluidic channel, depending on the biophysical characteristics of the cells obtained by the sensor (paragraph 0064).
Regarding claim 10, Rowat teaches the system wherein the microfluidic chip is further provided with at least one branch channel branching off from the microfluidic channel and downstream relative to the sensor (paragraph 0064, bypass channels).
Regarding claim 11, Rowat teaches the system wherein the sorting means comprises a valve adapted to direct the cell to the branch channel or downstream of the microfluidic channel, depending on the biophysical characteristics of the cell (paragraph 0006, pressure system).
Regarding claim 12, Rowat teaches the system further comprising a dock in fluid communication with the branch channel (see Figures 8).
Regarding claim 13, Rowat teaches the system wherein the sorting means is adapted to sort the cells by comparing the biophysical characteristics of the cell with a threshold (paragraph 0064).
Regarding claim 14, although Rowat does not specifically teach the system wherein the threshold is programmable, such limitation is drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the system of Rowat is capable of being programmable, it reads on the claims. Rowat teaches the same structural limitations as recited in the claims such that system comprises a computer and software for unified control (paragraph 0072 and 0078), therefore it is considered capable of performing the same intended use.
Regarding claim 15, Rowat teaches a process of manufacturing the system of claim 1 (see above and paragraphs 0082-0101), the process comprising: applying a mask pattern corresponding to the shape of the microfluidic channel (paragraph 0058) and the shape of the stationary part and the movable part of the sensor (paragraphs 0089-0092); and forming the shape of the sensor together with the microfluidic channel (paragraphs 0093-0096).
Regarding claim 16, Rowat teaches a process of measuring multiple biophysical characteristics of cells (abstract), comprising: providing a system according to claim 1 (see above); flowing cells through the microfluidic channel between the inlet and the outlet (paragraphs 0049 and 0064); directly manipulating a single cell by the sensor through the lateral opening of the microfluidic channel so as to obtain biophysical characteristics of said single cell (paragraphs 0049, 0051-0052 and 0123-0125).
Regarding claim 17, Rowat teaches the process further comprising stimulating the cell chemically and/or biologically in the microfluidic channel (paragraph 0125).
Regarding claim 18, Rowat teaches the process further comprising sorting the cells flowing in the microfluidic channel depending on the biophysical characteristics of the cells obtained by the sensor (paragraph 0009).
Regarding claim 19, Rowat teaches the process wherein the biophysical characteristics include at least one of viscosity and impedance (paragraph 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumemura et al. teaches throughout the publication the sensing of enzymatic reactions of DNA using silicon nanotweezers for mechanical characterization of the DNA in air.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641